USCA11 Case: 19-10746      Date Filed: 02/01/2022   Page: 1 of 24




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 19-10746
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
ASHA R. MAURYA,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
           D.C. Docket No. 1:16-cr-00065-ELR-CMS-2
                    ____________________
USCA11 Case: 19-10746     Date Filed: 02/01/2022    Page: 2 of 24




2                    Opinion of the Court                19-10746

                  ____________________

                         No. 19-11040
                  ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
NATHAN E. HARDWICK, IV,


                                            Defendant-Appellant.


                  ____________________

         Appeals from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:16-cr-00065-ELR-CMS-1
                   ____________________

                  ____________________

                         No. 19-12108
                  ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 3 of 24




19-10746               Opinion of the Court                       3

versus
ASHA R. MAURYA,


                                              Defendant-Appellant.


                    ____________________

           Appeals from the United States District Court
               for the Northern District of Georgia
            D.C. Docket No. 1:16-cr-00065-ELR-CMS-2
                     ____________________

                    ____________________

                           No. 19-12140
                    ____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
versus
NATHAN E. HARDWICK, IV,


                                              Defendant-Appellant.
USCA11 Case: 19-10746       Date Filed: 02/01/2022     Page: 4 of 24




4                      Opinion of the Court                19-10746

                     ____________________

          Appeals from the United States District Court
              for the Northern District of Georgia
           D.C. Docket No. 1:16-cr-00065-ELR-CMS-1
                    ____________________


Before WILLIAM PRYOR, Chief Judge, GRANT, and ANDERSON, Cir-
cuit Judges.
GRANT, Circuit Judge:
        This case concerns two defendants found guilty of
orchestrating large-scale corporate fraud. Nathan Hardwick was
convicted at trial on counts of conspiracy, making a false statement
to a financial institution, and wire fraud. The district court
sentenced him to 15 years in prison and required him, along with
his alleged co-conspirator Asha Maurya, to pay over $40 million in
restitution. Hardwick argues on appeal that the district court failed
to support its restitution order with the reasoning required by law.
He also attacks his convictions on a number of grounds and
contends that his sentence is substantively unreasonable. We agree
with Hardwick that the district court must vacate and reissue its
restitution order, but we otherwise affirm Hardwick’s convictions
and sentence.
       Hardwick’s case has been consolidated with Maurya’s on
appeal. Maurya pleaded guilty to conspiracy to commit wire fraud.
She joins Hardwick’s challenge of the restitution order, and further
USCA11 Case: 19-10746       Date Filed: 02/01/2022   Page: 5 of 24




19-10746              Opinion of the Court                       5

argues that the district court violated the Ex Post Facto Clause of
the U.S. Constitution by applying a sentencing enhancement issued
after she committed the offense. The government concedes that
the district court made these errors, and we agree: Maurya must be
resentenced.
                                I.
       In 2005, Nathan Hardwick helped found a real estate law
firm called Morris Hardwick Schneider (MHS). Hardwick
managed MHS’s “closing side,” including its client trust and
operating accounts. After two years, MHS sold part of its
foreclosure operation to a private equity group, and Hardwick
received $14 or $15 million in compensation. Even so, Hardwick
soon found himself mired in both public and private misfortune:
the 2008 financial crisis and an acrimonious divorce. His assets
were hit hard. Within three years, the $15 million was gone—and
Hardwick owed millions in loans he couldn’t repay, many of them
gambling debts.
        Hardwick eventually turned to unscrupulous methods to
satisfy his creditors. When a bank and a casino sued him to recover
unpaid debts, Hardwick lied to a different bank in a line-of-credit
application, claiming that there were no suits pending against him.
But a single line of credit wasn’t enough to solve Hardwick’s
money problems, so he turned to a more fertile source of income:
his law firm. From 2011 to 2014, Hardwick siphoned off about
$26.5 million from MHS while carefully hiding the withdrawals
USCA11 Case: 19-10746      Date Filed: 02/01/2022    Page: 6 of 24




6                     Opinion of the Court               19-10746

from other shareholders. Around $19 million of this money came
from MHS’s trust accounts.
        Hardwick relied heavily on the help of Asha Maurya, who
initially worked at MHS as a controller. Maurya had no accounting
experience when MHS hired her. But unbeknownst to her new
supervisor, she did have a history of embezzling from her previous
employers. Maurya’s duties included managing, setting up, and
monitoring client trust accounts. She oversaw the staggering cash
flow—millions, sometimes billions, of dollars—that went in and
out of those trust accounts. Although her position in the firm
hierarchy meant she did not directly report to Hardwick, Maurya
often went straight to him to discuss issues and concerns. Soon
enough, Hardwick promoted Maurya to CFO, giving her even
broader authority over the trust accounts.
       When Maurya received her promotion, she also got
something else—a vital role in Hardwick’s embezzlement scheme.
At Hardwick’s request, she repeatedly sent money from MHS to
Hardwick or his creditors and significantly underreported
distributions to Hardwick. In return, Hardwick assured Maurya
that she had “earned [his] trust and respect” and was “now part of
[his] small inner circle.”
      With so much money draining out of MHS accounts,
someone was bound to notice. The scheme began to unravel in
summer 2014, when an internal audit by one of MHS’s business
partners revealed an altered bank statement. When confronted,
Hardwick was quick to distance himself from Maurya—in spite of
USCA11 Case: 19-10746       Date Filed: 02/01/2022     Page: 7 of 24




19-10746               Opinion of the Court                        7

his private accolades to her. He claimed that she had “duped” him
by stealing money from MHS, altering the firm’s records to cover
her tracks, and sending him payouts to hide the firm’s real financial
situation. After further investigation revealed large payments from
MHS to Hardwick and his casino creditors, however, it became
clear that “the jig was up.”
       A grand jury indicted Hardwick and Maurya. After Maurya
pleaded guilty, the grand jury issued a superseding indictment
against Hardwick. He went to trial, where he was convicted of
wire fraud, conspiracy to commit wire fraud, and making false
statements to a federally insured financial institution. The district
court sentenced him to 180 months in prison—an upward variance
from the Guidelines range of 108 to 135 months. Maurya received
a sentence of 84 months. The court also issued a restitution order
requiring Maurya and Hardwick to “pay restitution, jointly and
severally, in the amount of $40,307,431.00.”
      Both defendants now appeal. Maurya asks the court to
vacate both the restitution order and her sentence. Hardwick
requests the same relief, but he also directly challenges his
convictions.
                                 II.
      We begin with Maurya’s appeal. Maurya first argues that
her sentence must be vacated because the district court applied a
sentencing enhancement that did not exist when her offense was
committed.     The sentence, she says, thus violated the
USCA11 Case: 19-10746          Date Filed: 02/01/2022      Page: 8 of 24




8                        Opinion of the Court                   19-10746

Constitution’s prohibition against ex post facto laws. See U.S.
Const. art. I, § 9. The government agrees.
       Maurya did not raise this argument below, so we review it
for plain error. United States v. Abraham, 386 F.3d 1033, 1037 (11th
Cir. 2004). Under that standard, Maurya must establish (1) an
error, (2) that is plain, (3) that affects her substantial rights, and (4)
that, “if left uncorrected, would seriously affect the fairness,
integrity, or public reputation of a judicial proceeding.” Id. at 1036
n.1 (quotation omitted).
       Each prong is satisfied here. Though courts typically apply
the Guidelines in effect at the time of sentencing, the Ex Post Facto
Clause prohibits the use of Guidelines issued after the offense that
create a higher applicable sentencing range. See United States v.
Elbeblawy, 899 F.3d 925, 939 (11th Cir. 2018); Peugh v. United
States, 569 U.S. 530, 533 (2013). Here, the district court used the
2018 Guidelines, which included a two-level substantial financial
hardship enhancement added in 2015—that is, after Maurya’s
offense, which ended “in or about August 2014.” See U.S.S.G.
§ 2B1.1(b)(2)(A)(iii) (2018). Applying the 2018 Guidelines was thus
error. And that error was unmistakably plain: it was “obvious”
and “clear under current law” that the district court could not apply
an enhancement issued after Maurya committed the offense.
United States v. Madden, 733 F.3d 1314, 1322 (11th Cir. 2013)
(quotation omitted).
       Using the wrong Guidelines meant that the district court
calculated the wrong Guidelines range. And the application of an
USCA11 Case: 19-10746            Date Filed: 02/01/2022        Page: 9 of 24




19-10746                  Opinion of the Court                               9

incorrect Guidelines range is almost always enough “to show a
reasonable probability of a different outcome absent the error.”
Rosales-Mireles v. United States, 138 S. Ct. 1897, 1907 (2018)
(quotation omitted). With no extenuating circumstances to
suggest otherwise, we hold that the error here affected Maurya’s
substantial rights. And while defendants usually face an uphill
climb in showing that an error seriously affects the fairness,
integrity, or reputation of a judicial proceeding, “proof of a plain
Guidelines error that affects the defendant’s substantial rights is
sufficient to meet that burden.” Id. at 1909 n.4; see also id. at 1908.
The district court’s error thus requires Maurya to be resentenced. 1
       Maurya (joined by Hardwick) also challenges the district
court’s restitution order. “To enable meaningful appellate
review,” though, “a district court’s calculation of restitution must
be supported by specific factual findings.” United States v.
Singletary, 649 F.3d 1212, 1222 (11th Cir. 2011). And the district
court—as the government concedes—gave us no factual findings
to consider. The only course open to us, then, is to vacate the order
and remand the case for the district court to correct its oversight.
Id.



1 Maurya further requests that we remand with instructions that the district
court issue a new sentence under a specific offense level and within a specific
range. But we decline this invitation, mindful that the district court is “in a
superior position to find facts and judge their import under § 3553(a) in the
individual case.” Gall v. United States, 552 U.S. 38, 51 (2007).
USCA11 Case: 19-10746               Date Filed: 02/01/2022   Page: 10 of 24




10                         Opinion of the Court                   19-10746

                                        III.
                                        A.
      We now turn to Hardwick’s lengthy series of challenges to
his convictions. To begin, Hardwick argues that he was
“prevented from effectively meeting the Government’s case”
because the district court denied his request for a bill of particulars
before trial.
      We review a denial of a motion for a bill of particulars for
abuse of discretion. United States v. Davis, 854 F.3d 1276, 1293
(11th Cir. 2017). “To show an abuse of discretion, a defendant
must establish that he actually was surprised at trial and that the
denial of the request for a bill of particulars prejudiced his
substantial rights.” Id.
       In his brief on appeal, Hardwick summarizes the
information he requested as “(1) to what Hardwick was entitled,
(2) what money did Hardwick receive to which he was not entitled,
and (3) how did the Government make this determination.” This
simple characterization belies the level of detail requested by
Hardwick’s proposed bill of particulars, which included a battery
of specific questions. 2 The district court rejected the motion



2   For instance, Hardwick asked:
          1. With regard to Counts 2 – 22 (the substantive wire fraud
          counts):
USCA11 Case: 19-10746          Date Filed: 02/01/2022         Page: 11 of 24




19-10746                  Opinion of the Court                            11

because it found that Hardwick’s indictment “sufficiently
inform[ed] Defendant of the charges against him to adequately
prepare his defense and minimize surprise at trial.”
       The district court’s reasoning was correct. The purpose of a
bill of particulars is threefold: “to inform the defendant of the
charge against him with sufficient precision to allow him to prepare
his defense, to minimize surprise at trial, and to enable him to plead
double jeopardy in the event of a later prosecution for the same
offense.” United States v. Warren, 772 F.2d 827, 837 (11th Cir.
1985). But a bill of particulars cannot be used as a weapon to force
the government into divulging its prosecution strategy; we do not
allow defendants to “compel the government to detailed
exposition of its evidence or to explain the legal theories upon
which it intends to rely at trial” in that manner. United States v.
Burgin, 621 F.2d 1352, 1359 (5th Cir. 1980). 3


       a. What amount of money had been distributed to the other
       shareholders as of the date of that wire transfer, and from what
       accounts were those distributions made?
       b. What was Hardwick “entitled to” as of the date of that wire
       transfer?
       c. What amount of money obtained from the trust account
       (#7328) was “client” money, as opposed to law firm money
       (i.e., money that was destined to be transferred to the
       operating account of the law firm)?
3This Court adopted as binding precedent all decisions of the former Fifth
Circuit handed down prior to October 1, 1981, in Bonner v. City of Prichard,
661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 12 of 24




12                     Opinion of the Court                19-10746

        The first superseding indictment put Hardwick on adequate
notice of the charges against him. He was fully aware of the crimes
he was being charged with and had adequate time and information
to plan his defense. Indeed, Hardwick’s proposed bill of particulars
even references the specific transactions that the government
contended were fraud, showing that he understood the specific
charges against him in detail. At bottom, Hardwick simply wanted
the government to explain ahead of time which transactions,
amounts, accounts, and other details would be most significant at
trial; essentially, he asked about the government’s specific legal
“theory.” And he also tried to use a bill of particulars to “compel
the government to provide the essential facts regarding the
existence and formation of a conspiracy”—a practice we have
explicitly forbidden. United States v. Rosenthal, 793 F.2d 1214,
1227 (11th Cir. 1986), modified, 801 F.2d 378 (11th Cir. 1986).
       Hardwick’s request for a bill of particulars seeking that kind
of information is inappropriate. The district court did not abuse its
discretion by denying his motion.
                                 B.
       Hardwick next appeals the district court’s decision to
exclude certain evidence of Maurya’s bad acts offered under Rule
404(b). At trial, Hardwick argued that Maurya was the mastermind
(and sole knowing participant) behind the scheme to defraud MHS.
He asserted that Maurya went from one employer to another,
siphoning off company money for herself and altering the
companies’ records to hide her tracks. According to Hardwick, she
USCA11 Case: 19-10746      Date Filed: 02/01/2022     Page: 13 of 24




19-10746               Opinion of the Court                      13

would then lie to her supervisors, luring them into complacency
with financial distributions designed to convince them the
company was prospering. So, Hardwick explained, Maurya had
orchestrated the massive cash distributions to his personal
accounts and creditors to keep him blissfully ignorant of her fraud.
       To prove this theory, Hardwick attempted to introduce a
stack of evidence: a suicide note from a former romantic partner
and MHS coworker; a video of Maurya lying to a former employer;
and testimony from Maurya and four of her employers, who
Hardwick says were in a “unique position to testify as to how a
hallmark of Maurya’s modus operandi was to create an ‘aura of
prosperity’” at each company where she had worked. The district
court limited Hardwick’s 404(b) evidence to testimony from two
of Maurya’s former employers. He now argues that this decision
“gutted” his defense.
       We review evidentiary rulings for abuse of discretion, and
we see no such abuse here. United States v. LaFond, 783 F.3d 1216,
1221 (11th Cir. 2015). The court provided a well-reasoned basis for
excluding each piece of 404(b) evidence offered by Hardwick.
       First, the suicide note. The court initially allowed the note
into evidence under the residual exception to the hearsay rule. See
FED. R. EVID. 807. But after both parties provided more
information, the court excluded the note, finding that it was not as
trustworthy or uniquely probative as it had first appeared.
Furthermore, neither party had proven the note’s authenticity.
The court also explained that the note was cumulative: “there is
USCA11 Case: 19-10746            Date Filed: 02/01/2022          Page: 14 of 24




14                         Opinion of the Court                        19-10746

other evidence indicating Ms. Maurya’s previous untruthfulness
that does not involve the suicide note.” Exclusion of the note on
these grounds was well within the bounds of the district court’s
discretion.
        Second, Hardwick argues that we should reverse the
exclusion of the video because the district court excluded it
“without providing a basis for its ruling.” To start, the failure of
the district court to supply an explanation for an evidentiary
exclusion is not grounds for reversal. In any case, at trial the
government offered two bases for the court’s ruling: the video was
hearsay, and the video lacked a foundation. We can fairly assume
that the district court agreed with one or both of these grounds for
exclusion, and Hardwick challenges neither. We see no abuse of
discretion in the court’s decision to exclude the video.
        Third and finally, the witnesses. 4 Hardwick tried to call two
witnesses from each of two companies where Maurya had


4 The district court made no determination on the admissibility of testimony
from Maurya herself. The government decided not to call Maurya as a
witness, and Hardwick could not question Maurya directly because she
indicated that she would invoke her Fifth Amendment right not to incriminate
herself if called to the stand.
Hardwick also argues that the court abused its discretion when it “limited
which defense attorney would be allowed to present evidence regarding Mau-
rya”—that is, conduct the examination. But he offers no explanation as to how
the court’s instruction harmed his defense. We consider the judge’s instruc-
tion to be within the district court’s broad discretion to regulate criminal trial
procedure. See FED. R. CRIM. P. 57(b).
USCA11 Case: 19-10746      Date Filed: 02/01/2022     Page: 15 of 24




19-10746               Opinion of the Court                      15

previously worked. The court limited the defense to one witness
from each company because it wanted to avoid making the trial “a
mini-trial about Ms. Maurya.” The defense initially agreed. But it
soon switched gears and objected, claiming that “it takes two
witnesses [per company] to adequately show” Maurya’s pattern of
deception.
        “A district court may limit the number of defense witnesses”
when the proposed testimony “would be cumulative.” United
States v. Wuagneux, 683 F.2d 1343, 1355 (11th Cir. 1982). That’s
what happened here. Hardwick insists that “the likely cumulative
impact of the allowed and excluded testimony, taken together,
should not be underestimated since corroboration is a fundamental
tool of persuasion.” (Quotation and brackets omitted). And he
argues that remedies less extreme than exclusion were possible.
But as proof, he offers only generalized statements that his defense
was seriously hampered by the court’s exclusion of two witnesses.
Indeed, he admits that had four witnesses been called, “it is likely
and expected that their testimonies would have overlapped in
some respects.” The district court did not abuse its discretion when
it declined to admit the testimony of the two excluded witnesses.
                                C.
       Hardwick also faults the district court for allowing evidence
it should not have. His target is Exhibit 1001, a chart showing
MHS’s net income from 2011 to 2013 along with payments made
from MHS to Hardwick (or on his behalf) during that same period.
Hardwick asserts that the Exhibit inaccurately represents MHS’s
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 16 of 24




16                     Opinion of the Court                19-10746

income, and is misleading because it shows distributions made to
Hardwick out of their proper context.
       We review a district court’s decision to allow a summary
chart for abuse of discretion. United States v. Richardson, 233 F.3d
1285, 1293 (11th Cir. 2000). Summary charts are “permitted
generally by Federal Rule of Evidence 1006.” Id. But to curb abuse,
those charts are admissible only when any assumptions they make
are “supported by evidence in the record.” Id. at 1294 (quotation
omitted).
       That requirement is satisfied here. The chart’s net income
numbers come directly from MHS’s audited financial statements.
Hardwick argues that Maurya might have “manipulated” the
documents underlying those statements; he also points to
discrepancies between the audits and MHS’s tax returns. But an
auditor testified that the statements were trustworthy, and it was
for the jury to decide who to believe.
       Hardwick further argues that, even if accurate, the chart is
misleading because it places two unrelated figures side-by-side:
MHS’s profits and its distributions to him. He insists that
comparing the two numbers was something that “no one in the
law firm ever did,” and it was therefore unfair to ask the jury to do
so. We disagree. Hardwick can hardly argue that a comparison of
the two figures is irrelevant when he had earlier claimed that he
“believed that the money [he] received came from [his] share of the
profits.” The district court did not abuse its discretion by allowing
Exhibit 1001 into evidence.
USCA11 Case: 19-10746        Date Filed: 02/01/2022     Page: 17 of 24




19-10746                Opinion of the Court                        17

                                  D.
       Hardwick mounts his final evidentiary challenge against a
question the government asked one of Maurya’s employers from
after her time at MHS: “Did you know back at the time that Ms.
Maurya was working for you, did you know whether she had
agreed to plead guilty to conspiracy in connection with her prior
employment?” Hardwick objects to the question as lacking a
foundation, as including “inadmissible hearsay,” and as causing
unfair prejudice because “the Government was allowed to
introduce evidence that Maurya admitted to joining a conspiracy
without ever calling her to testify and allowing the Defense to
cross-examine her.” (Emphasis omitted).
       Hardwick suggests a number of possible grounds for
exclusion, but because the defense had already informed the jury
of Maurya’s plea deal, we find no error in the district court’s ruling.
The government’s single question regarding Maurya’s guilty plea
was asked after the defense had already told the jury about
Maurya’s plea during its opening statement. There, defense
counsel explained:
       [U]ltimately [Maurya] sold her story to the
       government and became a witness. Went down,
       decided to cut a deal. Now, here is the woman that
       had stolen almost nine hundred thousand dollars.
       She cuts a deal with the government: I will testify for
       you. She believes that they will go lenient on her, and
       they give her a five-year cap on crimes that could
       take—you could get a life sentence on. She gets a cap,
USCA11 Case: 19-10746        Date Filed: 02/01/2022     Page: 18 of 24




18                      Opinion of the Court                 19-10746

       and that deal says you have to be truthful. You have
       to tell the truth. She signs that deal . . . .

       The district court allowed the question after specifically
noting that the subject of Maurya’s guilty plea had already been
raised in opening. The defense’s only response was that an opening
statement “is not evidence.” That is true—but even so, a party
cannot repeatedly emphasize a fact at length in an opening
statement and then hope to persuade us that prejudice has resulted
when the opposing party references it in a single question. The
defense repeatedly told the jury that Maurya had entered a plea
deal; Hardwick cannot possibly complain that the government led
the jury to believe his own assertion. The district court did not
abuse its discretion in allowing the question.
                                  E.
       Hardwick also challenges the sufficiency of the evidence,
arguing that the court erred in denying his motion for judgment of
acquittal because his convictions were unsupported by the record.
We review a denial of a motion for judgment of acquittal de novo.
United States v. Broughton, 689 F.3d 1260, 1276 (11th Cir. 2012).
The evidence is sufficient if, taking it in the light most favorable to
the government, “a reasonable trier of fact could find that the
evidence established guilt beyond a reasonable doubt.” Id.
       We consider each of Hardwick’s convictions in turn,
beginning with conspiracy to commit wire fraud under 18 U.S.C.
§ 1349. To prove conspiracy, the government needed to show that
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 19 of 24




19-10746               Opinion of the Court                       19

“(1) a conspiracy existed; (2) the defendant knew of it; and (3) the
defendant knowingly and voluntarily joined it.” United States v.
Moran, 778 F.3d 942, 960 (11th Cir. 2015).
        Hardwick argues that “[t]heoretically, the only evidence
that could link Hardwick to a conspiracy with Maurya was
Maurya’s testimony, which the Government chose not to rely
upon.” But the record belies that assertion. To begin, the
government introduced several communications between
Hardwick and Maurya suggesting an understanding between the
two about the fraudulent nature of the transfers. And further
evidence suggested that Hardwick knowingly received far more
money than he could have expected from ordinary distributions. It
is true that inferences were required to connect the dots; as in many
white-collar trials, the government produced not a smoking gun
but a pile of documents and figures. And here those documents
and figures gave the jury ample evidence to find that Hardwick and
Maurya were entangled in an embezzlement conspiracy.
       We next consider Hardwick’s 21 convictions of wire fraud
under 18 U.S.C. § 1343, which required the government to prove
both “(1) intentional participation in a scheme to defraud and (2)
use of the interstate wires in furtherance of the scheme.” United
States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). Hardwick
conceded the second element of this offense at trial. And as we
have just explained, the government offered substantial evidence
to support its allegations that Hardwick intentionally participated
in a scheme to defraud MHS. On appeal, Hardwick argues that
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 20 of 24




20                     Opinion of the Court                19-10746

§ 1343 impliedly required the government to also show “what
Hardwick was actually entitled to receive.” But that argument
finds no support in § 1343’s text or this Circuit’s precedent. The
evidence supports Hardwick’s fraud convictions.
       Finally, we turn to Hardwick’s conviction under 18 U.S.C.
§ 1014 for making a false statement to an FDIC-insured financial
institution. For this offense, the government needed to prove that
Hardwick “made a false statement or report” and that he did so on
an application for the purpose of influencing a federally insured
financial institution. Williams v. United States, 458 U.S. 279, 284
(1982) (quotation omitted).
        Here, Hardwick undeniably made a false statement—he
claimed that there were no pending lawsuits against him, when in
fact there were two. And he made that statement in an application
for a line of credit. Given the context and content of his statement,
a reasonable jury could infer that he made it to influence the bank’s
willingness to extend him credit. Hardwick now asserts that the
line-of-credit application was a “mere formality” and that his false
statement was simply an oversight. But the jury heard evidence to
the contrary. For instance, a loan officer from the bank providing
the application testified that “based on underwriting criteria, with
the kind of payments [seen] here, there’s no way that [Hardwick]
would have qualified for the loan.” The jury was free to believe
that testimony over Hardwick’s.
USCA11 Case: 19-10746       Date Filed: 02/01/2022    Page: 21 of 24




19-10746               Opinion of the Court                       21

      In sum, we find that the evidence was sufficient to convict
Hardwick on all counts and that the district court did not err in
denying his motion for a judgment of acquittal.
                                 F.
       We turn next to the jury instructions. The district court
instructed the jury on deliberate ignorance, explaining that if “a
defendant’s knowledge of a fact is an essential part of a crime, it’s
enough that the defendant was aware of a high probability that the
fact existed, unless the defendant actually believed the fact did not
exist.” Hardwick argues that this was error because “there was no
evidence to support such a charge,” since “the Government had
throughout the trial indicated that Hardwick was fully aware of the
fraud and participated in the alleged conspiracy.”
       Challenges to jury instructions present questions of law, so
we apply de novo review. United States v. Stone, 9 F.3d 934, 937
(11th Cir. 1993). District courts “should not instruct the jury on
deliberate ignorance when the relevant evidence points only to
actual knowledge, rather than deliberate avoidance.” United States
v. Steed, 548 F.3d 961, 977 (11th Cir. 2008) (quotations omitted).
But “instructing the jury on deliberate ignorance is harmless error
where the jury was also instructed and could have convicted on an
alternative, sufficiently supported theory of actual knowledge.” Id.
      The district court also instructed the jury that it could
convict Hardwick based on actual knowledge and, as we have
already explained, there was enough evidence to support
USCA11 Case: 19-10746        Date Filed: 02/01/2022     Page: 22 of 24




22                      Opinion of the Court                 19-10746

Hardwick’s convictions on that theory. We therefore hold that any
error on this point was harmless.
                                  G.
       In a final bid to have his convictions vacated, Hardwick
argues that the district court’s errors “pervaded every stage of the
proceedings” such that they cumulatively rendered the trial
“fundamentally unfair.” We review the cumulative impact of trial
errors de novo, and reverse only “if, in total, the non-reversible
errors result in a denial of the constitutional right to a fair trial.”
United States v. Pendergrass, 995 F.3d 858, 881 (11th Cir. 2021).
       Having already considered each alleged error, we find that
Hardwick’s claim of cumulative error also fails. Any error in the
jury instructions did not deny Hardwick a fair trial; our precedent
makes clear that such error would be harmless. Steed, 548 F.3d at
977. And aside from that issue, we have identified no other errors
in Hardwick’s trial. A single harmless error cannot possibly render
Hardwick’s trial fundamentally unfair—especially given the
quantity and quality of evidence in this case.
                                 IV.
      Hardwick makes one final argument: that his sentence is
substantively unreasonable. He contends that the district court
improperly departed upward from the Sentencing Guidelines
recommendation of 108 to 135 months by imposing a sentence of
180 months, and that the court further failed to properly weigh his
“overwhelming positive characteristics.”
USCA11 Case: 19-10746       Date Filed: 02/01/2022     Page: 23 of 24




19-10746               Opinion of the Court                        23

        We review the substantive reasonableness of a sentence for
abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). A
court abuses its discretion when it “(1) fails to afford consideration
to relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3)
commits a clear error of judgment in considering the proper
factors”—that is, “when it considers the proper factors but balances
them unreasonably.” United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc) (quotation omitted). We vacate a
sentence as substantively unreasonable only when we are “left with
the definite and firm conviction that the district court committed a
clear error of judgment in weighing the § 3553(a) factors by
arriving at a sentence that lies outside the range of reasonable
sentences dictated by the facts of the case.” Id. at 1190 (quotation
omitted).
       The district court once again acted within its discretion here.
Hardwick’s insistence that the court “made no mention of ever
considering Hardwick’s positive characteristics or history” finds no
support in the record. The district judge read Hardwick’s
sentencing memorandum and listened to his parents’ testimony,
the defense’s arguments, and Hardwick’s supplications during the
sentencing hearing. The court also explicitly considered the letters
written on Hardwick’s behalf—even noting that it had never had a
case with so many letters. And the court explained that it was well
aware of Hardwick’s role as a family man and his history as a
lawyer.
USCA11 Case: 19-10746        Date Filed: 02/01/2022   Page: 24 of 24




24                    Opinion of the Court                19-10746

       Ultimately, the court found that the factors in Hardwick’s
favor simply did not outweigh those supporting a longer sentence.
It imposed an upward variation in light of Hardwick’s “egregious
behavior,” his “lack of remorse,” and the fact that his crimes
“affected so many other people who suffered so many losses as a
result.” Indeed, the court’s decision was made only “after
considering all of the sentencing factors pursuant to 18 U.S.C.
Section 3553(a).” (Emphasis added). What’s more, Hardwick’s
180-month sentence is far below the statutory maximum of 470
years—a fact we consider an “indicator of a reasonable sentence.”
United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).
       The district court fully considered the factors favoring
Hardwick—it just gave them less weight than he would prefer. We
affirm his sentence as substantively reasonable.
                         *        *     *
       We VACATE the restitution order for Hardwick and
Maurya, along with the rest of Maurya’s sentence; AFFIRM
Hardwick’s convictions and his sentence apart from the restitution
order; and REMAND to the district court for further proceedings
consistent with this opinion.